UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2012 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. Chase Growth Fund v Chase Mid-Cap Growth Fund Semi-Annual Report Dated March 31, 2012 Chase Investment Counsel Corporation 300 Preston Avenue Suite 500 Charlottesville, Virginia 22902-5096 Advisor: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chasegrowthfunds.com Chase Funds May 6, 2012 Dear Fellow Shareholder: We are pleased to present our combined semi-annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX, CHIMX) for the period ended March 31, 2012.At the end of the first quarter, over 4,000 shareholders have $168 million invested in both classes of the Chase Growth Fund, while the Chase Mid-Cap Growth Fund has assets of $30 million with approximately 1,100 shareholders in both classes.On February 2, 2012, we initiated an Institutional Class (“I Class”) of shares in the Chase Mid-Cap Growth Fund (CHIMX) with an annual expense ratio 0.25% lower for shareholders who have invested at least $1 million (aggregation permitted).We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our November 3, 2011 letter. Fund Performance Overview We seek high quality stocks which are reasonably priced relative to their growth rates.We follow a disciplined investment process which combines fundamental, technical and quantitative analysis seeking to control risk and build sound portfolios. The stock market rose sharply in the six months ended March 31, 2012.In periods like this, it is common for stocks of lower quality, higher beta, less consistency of earnings, and more debt to outperform the type of stock emphasized in our Funds.We see some signs that these external factors may be shifting toward the type of equities owned by the Funds, as evidenced by the stronger relative performance of the Funds in February and March.We believe this possible shift toward quality, as well as a market that has rewarded companies with strong fundamental performance, could help contribute to performance.The following is a discussion of the components and drivers of the performance of each Fund, as well as how the characteristics of the underlying stocks compare with those in the Russell 1000® Growth Index and the Russell Midcap® Growth Index, respectively. Chase Growth Fund (CHASX and CHAIX) 6 months ended 3/31/12 Chase Growth Fund Class N (CHASX) +23.66% Chase Growth Fund Institutional Class (CHAIX) +23.78% Russell 1000 Growth Index +26.85% Lipper Large Cap Growth Funds Index +27.64% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. The Fund imposes a 2.00% redemption fee on shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. On March 31st, the Chase Growth Fund was invested in 40 stocks. They range in market capitalization from $6.3 billion (Alliance Data Systems Corp.) to $559.0 billion (Apple Inc.). For the last six months, the Chase Growth Fund’s relative underperformance is attributable to an overweight position in the health care sector and adverse stock selection effects in the consumer staples, energy, and health care sectors.For the six months ended March 31st, our five best performing stocks were TJX Cos Inc. +41.55%, Ross Stores Inc. +40.38%, Cummins Inc. +40.14%, Apple Inc. +38.65%, and Starbucks Corp. +38.22%.Our five worst Chase Funds performing stocks were Watson Pharmaceuticals Inc. -11.43%, Baxter International Inc. -9.36%, Oracle Corp. -5.72%, Mylan Inc. +1.19%, and AmerisourceBergen Corp. +1.7%. The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the Russell 1000 Growth Index.Chase Growth Fund stocks have higher five-year average annual earnings per share growth rates of 23% vs. 19% for the Russell 1000 Growth Index.They have also been more profitable with a Return on Equity of 31% vs. 28%, and have had stronger balance sheets with Debt to Total Capital of 20% vs. 28%.Consistent with higher growth rates, they have sold at higher Price-Earnings ratios (P/E) than the Russell 1000 Growth Index (17.0X vs. 16.5X) based on 2012 estimated earnings.Our stocks are more reasonably priced, selling at 0.74 times their five-year historical growth rates compared to 0.88 times for the Russell 1000 Growth Index and 0.68 times their projected reinvestment rates compared to 0.78 times for the Russell 1000 Growth Index. March 31, 2012 CHASE GROWTH FUND STOCKS vs. RUSSELL 1000® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2012) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. March 31, 2012 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2012) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. Chase Mid-Cap Growth Fund (CHAMX and CHIMX) 6 months ended 3/31/12 Chase Mid-Cap Growth Fund (CHAMX) +22.44% Chase Mid-Cap Growth Fund Institutional Class (CHIMX) N/A Russell Midcap Growth Index +27.38% Lipper Mid-Cap Growth Funds Index +26.83% On March 31st, the Chase Mid-Cap Growth Fund was invested in 46 stocks.They range in market capitalization from $0.8 billion (Websense Inc.) to $13.2 billion (Ross Stores Inc.). 2 Chase Funds The Chase Mid-Cap Growth Fund lagged its benchmark, the Russell Midcap Growth Index, during the last six months.Most of our underperformance was attributable to stock selection in the industrials and health care sectors, where our stocks were up, but not as sharply as those in the benchmark.For the six months ended March 31st, our five best performing stocks were Wright Express Corp. +43.35%, FEI Co. +40.11%, Coinstar Inc. +38.20%, F M C Corp. +35.68%, and Ulta Salon Cosmetics & Fragrances +33.42%. Our five worst performing stocks were Deckers Outdoor Corp. -27.07%, Carbo Ceramics Inc. -21.45%, Diamond Foods Inc. -18.81%, Joy Global Inc. -17.76%, and Informatica Corp. -16.99%. The chart below compares the characteristics of Chase Mid-Cap Growth Fund stocks to the stocks in the Russell Midcap Growth Index.They have higher five-year average annual earnings per share growth rates of 21% vs. 17% for the Russell Midcap Growth Index.They have also been more profitable with a Return on Equity of 26% vs. 21%, and have had stronger balance sheets with Debt to Total Capital of only 22% vs. 29%.Despite the higher growth rates of our mid-cap growth companies, the stocks have sold at lower P/E ratios than the Russell Midcap Growth Index (17.9X vs. 19.8X) based on 2012 estimated earnings.Our mid-cap stocks are more reasonably priced, selling at 0.84 times their five-year historical growth rates compared to 1.20 times for the Russell Midcap Growth Index and 0.78 times their projected reinvestment rates compared to 1.19 times for the Russell Midcap Growth Index. March 31, 2012 CHASE MID-CAP GROWTH FUND STOCKS vs. RUSSELL MIDCAP® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2012) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. March 31, 2012 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2012) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. Market Outlook Chase Investment Counsel Corporation uses a “bottoms up” as opposed to a “top-down” investment process. For shareholders who are interested, we believe these factors influence the investment outlook. 3 Chase Funds Positive Factors Lowry’s Research has been on an Intermediate Trend Buy-signal since February 23rd and on balance their studies suggest that both the intermediate and primary uptrends remain healthy.A conventional short-term sell signal was registered on March 29th, but their studies suggest that a near term correction should be modest.They do caution that we are in the 38th month of a bull market, close to the 39 month average length over the past 80 years.Accordingly,they would do only selective buying and be alert to any developing characteristics that normally preceded substantial declines such as lagging Advance-Decline lines, a series of 90% down days, weakness in Lowry’s Buying Power Index, or strength in their Selling-Pressure Index. Since 1950, when the S&P 500 Index is up in January, as it was in 2012, the whole year has been up 88.5% of the time.Moreover, full years followed January’s direction in 11 of the last 15 Presidential election years with only 2 misses in an up January. The Leuthold valuation figures still seem consistent with holding stocks especially in a low yield low inflation environment.By March 31st the S&P 500 Index was at a normalized 20.4x P/E, or 9% above the Leuthold Group calculated historical (1957 to date) median “Adjusted EPS” P/E valuation level of 18.6x.Adjusted for periods back to 1926 when the CPI was low (less than +3%), the S&P 500 Index would need to rise 2%; while the S&P Industrials would need to decline 10%, to reach that median.For perspective, in secular bear markets like 1973-4 and 2007-9 a decline to the bottom quartile of the normalized median (1957 to date) would involve –30% for the S&P 500 Index.On March 31st, its non normalized Operating EPS P/E of 13.8x was well below the 16.5x median.Using a $105 estimate for S&P 500 Index operating earnings, a somewhat conservative 14.5x P/E would support a price just over 1500 for 2012. Recent economic and sentiment indicators suggest at least moderate growth.The Conference Board Index of Leading Economic Indicators (LEI) increased 0.7% in February.That is its fifth consecutive monthly increase and puts it up 3% year-over-year which is above its historical average of 2.5%.The Philadelphia Fed Index on the economy for February was +2.3%.It is usually in the range of +10 to –10 although it collapsed to –30.7% last August.The University of Michigan Consumer Sentiment Index rose to 76.2 in March. Despite low yields, on 3/31/12 money market funds were at $2.6 trillion, about 15.9% of NDR Total Stock Market Values.Some of that cash may be invested in equities by investors seeking higher yields, since 39.1% of S&P 500 Index stocks have annual dividend yields greater than 10-year Treasuries, or trying to hedge against dollar devaluation and inflation.In fact, since mid 2008, there has been an inverse correlation between the U.S. Dollar and the S&P 500 Index. Although manufacturing employment has declined, U.S. manufacturing output has risen substantially reflecting the dramatic rise in productivity.Our GDP of around $47,000 per capita (IMF 2008) was still #1 exceeding #2 Hong Kong by about $3,000 and #3 Canada by about $8,000.By comparison, China was only about $6,000 per capita in 2008, maybe $8,500 now, which accounts for why it’s able to develop so rapidly. Risk Factors April marks the end of the seasonally best six months for the Dow Jones Industrial Average (“DJIA”) and S&P 500 Index; already Stock Traders Almanac has issued its seasonal (MACD), technical sell signal.Their similar 4/9/10 and 4/13/11 signals proved very timely with the market topping shortly thereafter followed by 16% and 19% declines.Recently Investors Intelligence reported the lowest level of bearish advisors since last July when the market was on the verge of new recovery highs but declined 19% instead. Richard Koo, who first warned of the U.S. balance sheet recession and Nouriel Roubini, who was one of the first to predict our housing collapse, are both warning of a coming European recession/depression.While Europe is not a big 4 Chase Funds market for U.S. companies, it has a significant psychological affect on U.S. investors and certainly our multinational banks would be affected. The tone of the market seemed to change after April 3rd when FOMC minutes were released and it appeared that further stimulus (QEIII) was not likely as more evidence of business recovery seemed to change the Federal Reserve emphasis.There was even a hint of some foreseeable restraint if inflation increases.Certainly money printing by 4 major Central Banks which has increased their balance sheets by over $4½ trillion in the last 3½ years has fueled much of the global stock market rallies during the past few years.Last year the Federal Reserve purchased a huge 61% of the total net Treasury issuance, in effect subsidizing U.S. Government spending by expansion of its balance sheet and keeping interest rates abnormally low. As Ian McAvity (Deliberations) opines, “with a host of tax increases scheduled to be effective in 2013 unless the so-called Bush tax-cuts are extended again, it’s hard to imagine that a forward looking market isn’t going to start to worry about them.”Already corporate insider selling has recently been near record levels.Moreover, higher gasoline prices also impact consumer spending much like a tax. Our balance sheet recession caused by excessive debt and collapsing net worth will take many years of deleveraging restraint on economic growth especially as the savings rate likely rises to more normal levels.Consumer purchasing power remains weak amongst signs of excess inventory build up.Entitlement spending is overwhelming the budget.Health care costs alone are on track to reach $4.6 trillion by the end of this decade.In very simplistic terms, thanks to the insightful blog “Things That Make You Go Hmmmm,” if the U.S. Government was a family, it would be making $58,000 a year, spending $75,000 per year and already have $327,000 in credit card debt.If you add the ‘Social Security lock box’ $4.7 trillion, the formal guarantees put on the GSEs like Fannie Mae, Freddie Mac, etc. as well as state and local government debt, the total of all government debt is estimated at 159% of GDP.Greece was recently at 152%. We continue to worry that free world equity markets, especially natural resource stocks, are placing so much emphasis on demand from China whose housing market is weakening and export growth stalling.Any significant economic slowing there could trigger substantial declines, especially in our commodity oriented markets.The Shanghai Stock market is down almost 25%, from its April 2011 high. Global markets generally seem to have topped out.With the exception of the U.S., virtually every major foreign equity index is significantly below its 2011 high. Conclusion In view of the overall economic uncertainties, investors seem overly complacent; The VIX (CBOE Market Volatility Index) at 15 was recently near a multiyear low.Certainly that doesn’t reflect the risk of at least a moderate correction. Corporate profits are expected to continue to improve although at reduced rates.Investor psychology will be a major determinant bolstered by the Presidential Cycle which projects good equity gains in an election year. Nadeem Walayat (The Market Oracle Newsletter) emphasizes long term investors recognize that equity indexes reflect the inflationary growth spiral of corporate revenues and earnings reflecting rising commodity and consumer prices fueled by perpetual currency debasement and enhanced by increasing worker productivity.Many investors will want to gradually accumulate strong companies and our domestic economy seems better than most. We frequently remind shareholders of a 35-year (420 month) study that found if you were out of the market just 5% of the time and missed the best 22 months, your 35-year gain would have been only 14% as much as the return on the S&P 500 Index, even less than just holding treasuries.Another very long term study found that if you could avoid just the 10 worst days, the gain on the DJIA tripled. For equity accounts which require us to remain fully invested, we believe emphasizing attractively priced, good quality stocks of growing companies is the soundest approach. 5 Chase Funds Our Chase Growth Fund, which on average is comprised of A rated stocks as rated by Value Line, did well to keep up with the Russell 1000 Growth Index during the first quarter when low quality stocks and cyclical sectors outperformed.The performance of the MLQS Quality Indices (Bank of America Merrill Lynch U.S. Universe of approximately 1,600 stocks) broken down by quality shows that C & D rated stocks rose about 22% during the quarter, more than twice as much as A+, A, A-, and B+.We remained risk averse.At an average beta (volatility) of 0.97, our large cap stocks were below their benchmark’s 1.00 as were our midcap stocks at 1.05 versus its benchmark of 1.20. Our investment process combines fundamental, technical, and quantitative analysis to control risk and build portfolios which we believe give us a good balance between making money and preserving capital.The high quality, more stable growth stocks we own are relatively cheap, and in a good position to continue their earnings growth in a slower growing economy. The large cap equities we held on March 31, 2012 had earnings growth of about 24% in 2011; our midcaps 32%. TOP 10 HOLDINGS Chase Growth Fund Chase Mid-Cap Growth Fund 1. Apple Inc. 5.20% 1. Airgas Inc. 2.88% 2. Mastercard Inc. 3.76% 2. Transdigm Group Inc. 2.71% 3. International Business Machines 3.51% 3. Tractor Supply Co. 2.69% 4. Starbucks Corp. 3.29% 4. Nu Skin Enterprises Inc. 2.63% 5. E M C Corp. 3.26% 5. F M C Corp. 2.62% 6. Union Pac Corp. 3.06% 6. Dollar Tree Inc. 2.60% 7. Costco Wholesale Corp. 3.02% 7. Monster Beverage Corp. 2.60% 8. Discover Financial Services 2.92% 8. Quality Systems Inc. 2.55% 9. Qualcomm Inc. 2.84% 9. Wright Express Corp. 2.51% Colgate Palmolive Co. 2.76% Davita Inc. 2.39% Peter W. Tuz, CFA Edward S. Painvin, CFA, CMT President & Director Senior Vice President & Director Brian J. Lazorishak, CFA, CIC, CIPM, CMT Robert ‘Buck’ C. Klintworth, CMT Senior Vice President Vice President Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Mid-Cap Growth Fund invests in mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in foreign securities traded on U.S. exchanges, which involve greater volatility and political, economic and currency risks and differences in accounting methods.Growth stocks are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. 6 Chase Funds The opinions expressed above are those of the investment adviser, are subject to change, and any forecasts made cannot be guaranteed. The Russell 1000® Growth Index contains those securities in the Russell 1000® Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields and higher forecasted growth rates. The Russell Midcap® Growth Index is a market capitalization-weighted index that measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The S&P 500® Industrials Index is a capitalization-weighted index. The index was developed with a base level of 10 for the 1941-43 base period.This S&P 500 sub-set uses a modified market capitalization methodology and GICS to generate a family of Sector Indices that are meant to meet specific concentration limits. Specifically, no single stock can have a weight of more than 19% in any of the Indices. The MLQS Quality Indices (Bank of America Merrill Lynch (BofAML) U.S. Universe of approximately 1,600 stocks) represent the performance ofBofAML-covered US stocks that fall into specific quality buckets each month. BofAML uses the S&P Quality Ranks as their measure of quality; the S&P gives stocks ratings based on their earnings and dividend growth and stability. The Dow Jones Industrial Average (DJIA) is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. The Lipper Large Cap Growth Funds Index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) of greater than 300% of the dollar-weighted median market capitalization of the S&P Mid-Cap 400 Index. The Lipper MidCap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc. You cannot invest directly in an index. Please note our Chase Funds do not have any sales charges but management fees and other expenses still apply. Please refer to the prospectus for further details. Founded in 1938, Lowry’s Research Corporation’s (“Lowry’s”) has developed a series of indices and market indicators based around historical supply and demand forces in the market, including their proprietary Buying Power Index, Selling Pressure Index, OCO Unweighted Price Index and Intermediate Trend Sell signals. The NDR (Ned Davis Research) Total Stock Market Value proxies the market value of all U.S.-domiciled companies traded on U.S. exchanges, and is thus one of the broadest measures of the U.S. stock market. The ISM Composite Index is based on surveys of 300 U.S. purchasing managers across 20 manufacturing industries.Values above 50 indicate an expanding economy while values below 50 indicate a contracting economy. Fee waivers are in effect for the Mid-Cap Growth Fund. In the absence of fee waivers, total return would be reduced. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult a tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Funds nor any of their representatives may give legal or tax advice. Beta measures the volatility of the fund, as compared to that of the overall market. The market’s beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Fund holdings and sector weightings are subject to change and are not a recommendation to buy or sell any security. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Price-Earnings Ratio (“P/E”) is the most common measure of how expensive a stock is. The Return on Equity (“ROE”) is the amount earned on a company’s common stock investment for a given period. Debt to Total Capital Ratio shows the relationship between a company’s debt and its available capital, indicating the financial leverage of the company. Quasar Distributors, LLC, Distributor.(5/12) 7 Chase Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2012 (Unaudited) Chase Growth Fund Chase Mid-Cap Growth Fund Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 8 Chase Funds EXPENSE EXAMPLE at March 31, 2012 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/11 – 3/31/12). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.48% and 1.23% per the operating expenses limitation agreement for the Chase Mid-Cap Growth Fund Class N and Institutional Class, respectively. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/1/11 Value 3/31/12 Period 10/1/11 – 3/31/12* Chase Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 366 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 10/1/11 Value 3/31/12 Period 10/1/11 – 3/31/12* Chase Growth Fund (Institutional Class) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.99% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 366 days to reflect the one-half year expense. 9 Chase Funds EXPENSE EXAMPLE at March 31, 2012 (Unaudited), Continued Beginning Account Ending Account Expenses Paid During Value 10/1/11 Value 3/31/12 Period 10/1/11 – 3/31/12* Chase Mid-Cap Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.48% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 366 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 2/2/12 Value 3/31/12 Period 2/2/12 – 3/31/12* Chase Mid-Cap Growth Fund (Institutional Class) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.23% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 59 (days in most recent fiscal half-year) / 366 days to reflect the one-half year expense. 10 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares COMMON STOCKS:97.5% Value Aerospace/Aircraft:1.9% Precision Castparts Corp. $ Auto/Auto Parts:2.1% O’Reilly Automotive, Inc.* Beverages:2.7% Coca-Cola Co. Biotechnology:2.2% Celgene Corp.* Broadcast Media:1.7% DIRECTV - Class A* Chemicals:1.6% FMC Corp. Chemicals - Specialty:3.3% Airgas, Inc. Praxair, Inc. Computer - Storage:7.1% EMC Corp.* Teradata Corp.* Western Digital Corp.* Computer Hardware:8.7% Apple Inc.* International Business Machines Corp. Computer Software - Enterprise:1.9% Nuance Communications, Inc.* Consumer Finance:2.9% Discover Financial Services Drugs - Generic:4.5% Mylan, Inc.* Perrigo Co. The accompanying notes are an integral part of these financial statements. 11 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited), Continued Shares Value Drugs - Proprietary:6.3% Abbott Laboratories $ Allergan, Inc. Shire PLC - ADR Energy/Integrated:2.6% Chevron Corp. Energy/Oil Service:3.9% FMC Technologies, Inc.* National Oilwell Varco, Inc. Finance/Information Services:3.8% MasterCard, Inc. - Class A Household Products:2.8% Colgate-Palmolive Co. Information Services:2.2% Alliance Data Systems Corp.* Internet Retail:2.0% eBay, Inc.* Machinery:2.4% Cummins Inc. Railroad:3.1% Union Pacific Corp. Restaurants:8.6% McDonald’s Corp. Starbucks Corp. Yum! Brands, Inc. Retail - Discount:9.8% Costco Wholesale Corp. Dollar Tree, Inc.* Ross Stores, Inc. The accompanying notes are an integral part of these financial statements. 12 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited), Continued Shares Value Retail - Discount:9.8%, Continued TJX Companies, Inc. $ Retail - Specialty:4.0% Bed Bath & Beyond Inc.* PetSmart, Inc. Service Companies:2.6% Cognizant Technology Solutions - Class A* Telecommunication Equipment:2.8% QUALCOMM, Inc. Total Common Stocks (Cost $118,020,334) SHORT-TERM INVESTMENTS:1.6% Invesco STIT Treasury Portfolio - Institutional Class, 0.02%# Total Short-Term Investments (Cost 2,572,597) Total Investments in Securities (Cost ($120,592,931):99.1% Other Assets in Excess of Liabilities:0.9% Net Assets:100.00% $ ADR - American Depositary Receipt *Non-income producing security. #Rate shown is the 7-day yield as of March 31, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares COMMON STOCKS:98.2% Value Aerospace/Aircraft:3.9% Spirit AeroSystems Holdings, Inc. - Class A* $ TransDigm Group, Inc.* Apparel:1.6% PVH Corp. Beverages:2.6% Monster Beverage Corp.* Business Services:3.3% Portfolio Recovery Associates, Inc.* VeriFone Systems, Inc.* Chemicals:2.6% FMC Corp. Chemicals - Specialty:2.9% Airgas, Inc. Computer - Storage:4.6% Teradata Corp.* Western Digital Corp.* Computer Software - Enterprise:8.5% Nuance Communications, Inc.* Quality Systems, Inc. Solarwinds, Inc.* Websense, Inc.* Drugs - Generic:2.3% Perrigo Co. Drugs - Proprietary:4.3% Endo Pharmaceuticals Holdings Inc.* Questcor Pharmaceuticals, Inc.* The accompanying notes are an integral part of these financial statements. 14 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited), Continued Shares Value Electrical Instruments:2.2% FEI Co.* $ Energy/Oil Service:1.8% Bristow Group, Inc. Engineering/Construction:1.3% Tetra Tech, Inc.* Finance/Information Services:2.5% Wright Express Corp.* Financial Services - Diversified:1.8% First Cash Financial Services, Inc.* Financial Services - Miscellaneous:1.8% MarketAxess Holdings, Inc. Footwear:4.2% Collective Brands, Inc.* Steven Madden, Ltd.* Health Care Providers & Services:2.4% DaVita, Inc.* Information Services:2.4% Alliance Data Systems Corp.* Insurance - Property/Casualty/Title:1.9% AmTrust Financial Services, Inc. Leisure Time:2.4% Polaris Industries, Inc. Machinery:3.4% AGCO Corp.* Kennametal, Inc. Personal Care:4.9% Nu Skin Enterprises, Inc. - Class A Ulta Salon, Cosmetics & Fragrance, Inc.* The accompanying notes are an integral part of these financial statements. 15 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited), Continued Shares Value Restaurants:2.4% Panera Bread Co. - Class A* $ Retail - Apparel:2.2% Genesco Inc.* Retail - Discount:6.8% Dollar Tree, Inc.* PriceSmart, Inc. Ross Stores, Inc. Retail - Specialty:5.0% PetSmart, Inc. Tractor Supply Co. Semiconductors:3.5% LSI Corp.* Skyworks Solutions, Inc.* Service Companies:2.4% Oil States International, Inc.* Shipping:2.2% Kirby Corp.* Telecommunication Services:4.1% MasTec Inc.* NeuStar, Inc. - Class A* Total Common Stocks (Cost $24,534,822) The accompanying notes are an integral part of these financial statements. 16 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS:2.3% Value Invesco STIT Treasury Portfolio - Institutional Class, 0.02%# $ Total Short-Term Investments (Cost 703,200) Total Investments in Securities (Cost ($25,238,022):100.5% Liabilities in Excess of Other Assets:(0.5)% ) Net Assets:100.00% $ *Non-income producing security. #Rate shown is the 7-day yield as of March 31, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2012 (Unaudited) Chase Chase Mid-Cap Growth Fund Growth Fund ASSETS Investments in securities, at value (identified cost $120,592,931 and $25,238,022, respectively) $ $ Receivables Securities sold Fund shares issued Dividends and interest Dividend tax reclaim — Prepaid expenses Total assets LIABILITIES Payables Securities purchased Fund shares redeemed Due to Advisor Administration fees Shareholder servicing fees Transfer agent fees and expenses Fund accounting fees Audit fees Custody fees — Legal fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 18 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2012 (Unaudited), Continued Chase Chase Mid-Cap Growth Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class N Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Class Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain/(loss) from investments ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 19 Chase Funds STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2012 (Unaudited) Chase Chase Mid-Cap Growth Fund Growth Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld of $784 and $0, respectively) $ $ Interest 94 Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) Shareholder servicing fees - Class N shares (Note 5) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Custody fees (Note 4) Registration fees Printing and mailing expense Miscellaneous Audit fees Insurance expense Trustees fees Legal fees Chief Compliance Officer fee (Note 4) Interest expense (Note 7) 6 Total expenses Less: Fees waived by Advisor (Note 4) — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 20 Chase Funds (This Page Intentionally Left Blank.) 21 Chase Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year March 31, 2012 Ended (Unaudited) Sept. 30, 2011 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain from investments Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments Class N shares ) — Institutional Class shares ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period End of period $ $ Accumulated net investment loss $ ) $
